Citation Nr: 1753878	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  12-36 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for loss of vision.

2.  Entitlement to service connection for a disability manifested by loss of vision.

3.  Entitlement to service connection for a bladder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from May 2001 to June 2004.

This matter initially came before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in September 2009 and December 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

In August 2016, the Board denied the claim of entitlement to service connection for a bladder disability.  The Veteran subsequently appealed to the U.S. Court of Appeal for Veterans Claims (Court).  In May 2017, pursuant to a joint motion for partial remand (JMPR), the Court vacated that portion of the Board's August 2016 decision that denied entitlement to service connection for a bladder disability.

In August 2016, the Board also remanded the issue of whether new and material evidence has been received to reopen a claim for service connection for loss of vision.  Both issues are once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a bladder disability and a disability manifested by loss of vision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2006 rating decision denied reopening service connection for vision loss on the basis that there was no evidence of in-service trauma to the eyes and no current disability, and therefore new and material evidence had not been received.

2.  The evidence received since the August 2006 rating decision relates to an alternative theory of entitlement - that a disability characterized by vision loss is secondary to service-connected headaches.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying entitlement to service connection for vision loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  Evidence received since the August 2006 rating decision denying entitlement to service connection for vision loss is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a claimant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

The appellant seeks to reopen service connection for loss of vision.  Prior claims for service connection for loss of vision were denied in December 2004 and January 2006.  Most recently, the August 2006 rating decision denied reopening the claim for service connection for vision loss.  The claim was denied on the basis that there was no in-service trauma to the eyes and no current disability and therefore new and material evidence had not been presented.  The appellant did not appeal this decision or submit any new and material evidence within the applicable one-year period and the decision became final.  Although in January 2007, within one year of notice of the August 2006 denial, the Veteran requested to have the prior decision re-evaluated, a claim to reopen without evidence does not prevent the finality of rating decision.  See also 38 C.F.R. § 20.201 (2006) (requiring that a notice of disagreement include a "desire for appellate review").

The evidence received since the August 2006 rating decision is new and material.  The new evidence includes a September 2008 VA treatment record showing that the Veteran reported vision problems associated with headaches and a February 2017 VA examination showing that she reported vision changes associated with headaches.  In December 2014, the Veteran was granted service connection for migraine headaches.  This evidence is also material because it raises an alternative theory of entitlement to service connection - that a disability characterized by loss of vision is secondary to service-connected migraines - which, as discussed below, has triggered VA's duty to assist by obtaining a VA medical opinion.  As such, the evidence is new and material and the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service connection for loss of vision is granted.


REMAND

As to the claim for loss of vision, as noted above, the question of whether a current disability manifested by vision loss is secondary to service-connected migraines has been raised by the record.  Accordingly, the Board finds that a VA examination and opinion should be obtained.  The Board also notes that a prior November 2004 VA examination addressed the issue of direct service connection but the representative argues in an October 2017 informal hearing presentation that the opinion is inadequate because the examiner there did not support his conclusion with adequate rationale.  The Board agrees.  Accordingly, on remand the examiner should address both theories of service connection.

As to the claim for a bladder disability, as noted above, pursuant to the May 2017 JMPR, the Court vacated the Board's August 2016 denial of service connection for a bladder disability.  Specifically, the parties to the JMPR agreed that the Board had erred by relying on a November 2013 VA opinion which only addressed whether there was a nexus between the Veteran's current bladder disability and her service-connected back disability.  The examiner had not addressed, however, whether her current disability was related to in-service urinary incontinence and other bladder symptoms.  The parties also observed that the Board had failed to address inconsistencies appearing in the November 2013 opinion, namely, that the examiner found that the Veteran did not have a "history of recurrent symptomatic bladder or urethral infections," despite the Board having noted that the Veteran had been diagnosed with at least two urinary tract infections during active service and one within months of separation from service.  In light of the above, the Board finds that an addendum opinion is needed to address the issues identified by the parties to the JMPR.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the etiology of any current disability manifested by loss of vision.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify all disabilities manifested by loss of vision extant during the pendency of the claim.  Then, for each disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to the Veteran's active duty service.  The examiner should also indicate whether it is at least as likely as not (50 percent probability or more) that each disability was caused or aggravated by service-connected migraine headaches.

The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

A complete rationale should accompany any opinion provided.

2.  Forward the entire claims file in electronic records and a copy of this remand to the author of the November 2013 VA opinion or other appropriate VA examiner for an opinion addressing the etiology of the Veteran's current bladder disability.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current urinary incontinence is related to her active duty service.  In responding to this question, the examiner should address the Veteran's in-service urinary tract infections and the one occurring within months of separation from service.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


